DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,948,880. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:

As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).




Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,296,125. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective patent claims.  
as recited in patent claims, is taken to be inherent to modify graphical output of the touch display, as recited in the instant application, since the application will be executed and cause change to the display. Further the patent claims is taken to include multiple operation relating to a change in electrical signal exceeding a threshold in order to distinguish different functions. 
As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).


	

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 10,572,053. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective patent claims.  
Regarding claims 21-40 of the instant application, the patent claims are taken to include all of the recited limitations, since the change in the electrical signal exceeding a first and second threshold are taken to inherent include the first and second threshold as set forth in the instant application. Further, the instant application recites detecting a change in the electrical signal and in response to the change in the electrical signal, modify the graphical output of the touch display. This is taken to be inherent to patent claims that recites a force sensor that is coupled to the cap and configured to produce a non-binary output in response to the received force, and a processing unit configured to modify the graphical output of the display in response to the non-binary output, since a change in electrical signal would be used in order to detect the change amount of force and produce a binary or non-binary output. 

As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).





Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 27, 35 and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothkopf (US 2016/0058375).

Regarding claims 21 and 35
Rothkopf shows the wearable electronic device comprising: a display; a housing at least partially surrounding the display (120, 304); and a crown (642) positioned along a side of the housing (see for example Figs. 6, 7, 10A, 10B, 20 and 23-24B) and comprising: a cap (taken to be the dial 2340, 2448), defining an input surface (see for example Figs. 23-24B); a shaft (2250) coupled to the cap and extending into the housing (see for example Figs. 22A-24B); and a force sensor positioned around the shaft (taken to be the tactile switch and translation input, see for example para. 0265-0269) and configured to produce a signal that varies in accordance with a force applied to the cap (taken to be the rotational force or translational force, see for example para. 0265-0269), wherein in response to the signal exceeding a threshold, the wearable electronic device is configured to modify a graphical output of the display (inherently taken to be the force that exceeds spring tension in order to activate the tactile switch, see for example para. 0265-0269).  
	
Regarding claim 27
	Rothkopf further shows, wherein: the crown is configured to receive rotational input (see for example para. 0265-0269); and the crown further comprises an optical detector configured to detect the rotational input (see for example para. 0254-0260).

	Regarding claim 37
	Rothkopf further shows, wherein: the electronic device further comprises a collar that is at least partially surrounded by the cap (not specifically labelled however taken to be part of the structure surrounded by the dial 2448, see for example Figs. 24A-24B); and the force sensor is positioned between the collar and the cap (see for example para. 0265-0269).  

	Regarding claim 38
	Rothkopf further shows, wherein: 4Attorney Docket No. P29473USC4 the crown further comprises a shaft (2360) that is coupled to the cap; the crown is configured to receive a rotational input and an inward translational input (see for example para. 0265-0269); and the electronic device comprises a first sensor configured to detect the rotational input and a second sensor configured to detect the inward translational input (see for example para. 0265-0269).  

	Regarding claim 39
	Rothkopf further shows, wherein the force input is a lateral force input applied along a side of the cap in a direction that is transverse to a rotational axis of the crown (see for example para. 0265-0269).  


	Regarding claim 40
	Rothkopf further shows, wherein the force sensor comprises a strain gauge that is configured to produce the electrical signal in response to the force input applied to the cap (see for example para. 0127, 0167, 0173, 0174, 0176, and 0167).

Allowable Subject Matter

Claims 28-34 are allowed over the prior art of record.

Claims 22-27 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 28-34
The prior art of record taken alone or in combination does not teach or suggest the electronic watch having the combination of elements with their recited structure and functions, along with a cap configured to receive a force input; and a force sensor positioned inward of the cap and comprising a first conductor and a second conductor separated by a compliant material, the compliant material configured to deform in response to the force input applied to the crown thereby changing a capacitance between the first conductor and the second conductor; and a processing unit operably coupled to the force sensor and configured to modify the graphical output of the display in accordance with the change in the capacitance caused by the force input, as set forth in claims 28-34.


Regarding claims 21-27 and 36
The prior art of record taken alone or in combination does not teach or suggest the wearable electronic device as recited in claims 21 and 35, along with having the further limitations as set forth in claims 21-27 and 36.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Born et al. (US 2004/0042347) shows a wearable electronic device having a crown capable of providing different function based on the press of the crown.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687